The opinion of the court was delivered,
by Read, J.
By the first section of the Act of 11th April 1866, it is enacted “ that the several provisions of ‘ An act entitled An act relating to mechanics’ liens, in the counties of Luzerne and Schuylkill,’ approved the 17th day of February 1858, be and they are hereby extended to the counties of Erie, Crawford, Warren and Yenango. Provided further, that the provisions of said act shall be extended to and apply in like manner to parties furnishing propping timber, for mining purposes, who shall have remedy by lien on the personal property on the premises.”
The Act of 1858 provided that, “ the several provisions of an act entitled ‘ An act relating to the liens of mechanics and others upon buildings,’ approved the 16th day of June 1836, and the several supplements thereto, are hereby extended to all improvements, engines, pumps, machinery, screens and fixtures, erected or put up by tenants of leased estates, on land of others, in the counties of Luzerne and Schuylkill, and to all mechanics, machinists and material-men, doing work or furnishing the articles or the materials therefor: Provided, that the lien hereby created shall extend only to the interest of the tenant or tenants, lessee *407or lessees therein, and to the improvements, engines, pumps, machinery, screens and fixtures erected, repaired or put (up) by the mechanics, machinists, persons or material-men entering liens thereon.”
The various supplements to the Act of 1836, which are to be found in Bright. Dig. 710, are extended by the Act of 1866 to the county of Yenango, and are to be considered in the application of the Act of 1858 as applied to mining for oil. Robson & Co. furnished materials to Lynch & Brown for use on the leasehold 'premises, and filed their claim as material-men to a lien upon the ipterest of Lynch & Brown, the lessees, in lot No. 30, and upon the improvements, engine, pump, machinery and fixtures thereon.
In filing their claim for materials and work, Robson & Co. say: “ Third. The locality of said improvements, engine, pump, machinery, fixtures, engine-house and derrick is on said lot No. 30 (thirty), above mentioned, and they are the same usual and necessary on leases of oil territory, and the machinery and fixtures requisite in boring and operating oil-wells.”
The balance of the sheriff’s sale remaining in court, according to the auditor’s report, was $555.84, and the question is, shall it go to the plaintiff in the execution, or to the material-men ? Their bill is $759.04, and from an examination of it, nearly the whole of it must have gone into the machinery, fixtures, engine-house and derrick of the oil-well, and if so they have a lien on the premises — a cart-load of bricks furnished to a building gives a lien, and yet each brick is separate, and to be separately put in place. In the sale the portable engine1 and fixtures brought $468, and is by name covered by the lien ; so one string of tubing and sucker-rods, clearly a part of the machinery, brought $105, the two sums overbalancing the sum in court, and covered by Robson & Co.’s lien.
Upon a fair construction of the law, it is therefore clear that the balance in court belongs to the appellants, and not to the plaintiff in the execution, who had no lien under the Act of 1866.
The decree is reversed, and it is ordered, decreed and adjudged that the balance in court, amounting to $555.84, be paid to the appellants, Charles Robson & Co. Appellee to pay the costs of this appeal.